Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on September 2, 2022. There are twenty-three claims pending and nineteen claims under consideration. Claims 9, 14-49, 51-54, 57, 59-73, 78-125, 127-133 and 136-140 have been cancelled. Claims 77, 126, 134 and 135 have been withdrawn as claims directed to non-elected inventions.  This is the second action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 50 is objected to because of the following informalities:  
Rule 1.141(a) states:
Two or more independent and distinct inventions may not be claimed in one national application, except that more than one species of an invention, not to exceed a reasonable number, may be specifically claimed in different claims in one national application, provided the application also includes an allowable claim generic to all the claimed species and all the claims to species in excess of one are written in dependent form (§ 1.75) or otherwise include all the limitations of the generic claim. 

 Claim 50 claims a large number of species of the generic claim, but in independent format. Multiple inventions may not be claimed in a single application unless they are species claims which are dependent upon the larger, generic claim.  In the past, the Office has held a “reasonable number” to be five (5) species.  The present claim contains well over this number of species.  One could envision forty pages of species compounds in a single claim which is not dependent upon any genus claim.  This would cause undue burden to the Office in examining such a large claim.  Therefore, it is recommended that claim 50 either be dependent from a larger, genus claim, or, that claim 50 incorporate all of the limitations of the genus claim.  Applicants are invited to contact the examiner if further clarification is needed.  No new matter is permitted.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-8, 10-13, 55, 56, 58 and 74-76 remain rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound of Formula I where R5 is a hydroxy group, does not reasonably provide enablement for all of the other R5 groups listed within the broad Claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	In the previous action Applicants have made amendments to the claims in order to overcome the 112(a) rejection. The R5 variable however was not amended in the response to the non-final office action dated September 2, 2022.
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). 
	In the present application, the Applicants have prepared approximately 268 compounds which fall under the scope of Formula I. The standard to be used is that of “one skilled in the art.”  The question that must be asked is, “From the examples given, would one skilled in the art find the provided examples representative of the full scope of the claim to synthesize compounds where R5 may range anywhere from a hydrogen, hydroxyl group an -OR10 group or a C1-C6 alkyl group?”  
The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed or preventive agents.  Applicant has provided no working examples of any compositions where the compound of formula (1) did not contain the variables previously mentioned above in the present application.
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   
  There is no disagreement that the applicants have put forth examples of several compounds within the current specification, over 260 examples to be exact.  The Applicants presume that because examples have been shown that this is the final step and they are enabled.  However, this is not the case.  Applicants have not discussed the second step in determining enablement.  The second step in determining the scope of enablement of a claim or claims is to ask, “Are the enabled embodiments representative of the full scope of the claim?”  It would seem acceptable for a chemist skilled in the art to determine that “if a chloro group was synthesized, then other halogen atoms, such as a fluoro or bromo group could be accomplished” or “if a dimethylamino group was synthesized, other alkyl amino groups could also be synthesized.”  So, to an extent, these examples do embody groups larger than just themselves, but to say that they embody all of the groups, to make the leap that applicants have made, that is, because a select group of examples has been shown that any and all of the Markush groups would be enabled is not prudent.  The aforementioned hydroxy group for R5 is considered enabled due to the Applicants preparations of 268 compounds, ALL of which contain a hydroxy group in this position. When every species compound contains a hydroxy group at a certain variable, the enabled embodiments do not represent the full scope of the claim with regards to the hydrogen, -OR10 group or C1-C6 alkyl group. The arguments have not been found persuasive.  The rejection is hereby maintained.	
Conclusion
	Claims 1-8, 10-13, 55, 56, 58 and 74-76 are rejected.
	Claim 50 is objected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699